           Case 2:20-cv-01629-RSM-MLP Document 20 Filed 03/05/21 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   ALLSTATE INDEMNITY COMPANY et
     al. ,
 9                                                       Case No. C20-1629-RSM-MLP
                               Plaintiffs,
10                                                       ORDER GRANTING UNOPPOSED
            v.                                           MOTION TO EXTEND DEADLINES
11
     PENNY ARNESON et al.,
12
                               Defendants.
13

14

15         Defendant John Doe’s “Unopposed Motion to Extend Deadlines for Response and Reply

16   Briefs” (dkt. # 19) is GRANTED. Defendant John Doe shall file his response brief to Plaintiffs'

17   motion for summary judgment on or before March 15, 2021. Plaintiffs shall file their reply brief

18   on or before March 19, 2021.

19          The Clerk is directed to re-note Plaintiffs' motion for summary judgment (dkt. # 14) to be

20   considered on the Court’s calendar on March 19, 2021. The Clerk is further directed to send

21   copies of this Order to the parties and to the Honorable Ricardo S. Martinez.

22          \\

23          \\




     ORDER GRANTING UNOPPOSED MOTION TO EXTEND DEADLINES- 1
         Case 2:20-cv-01629-RSM-MLP Document 20 Filed 03/05/21 Page 2 of 2




 1        Dated this 5th day of March, 2021.


                                               A
 2

 3                                             MICHELLE L. PETERSON
                                               United States Magistrate Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER GRANTING UNOPPOSED MOTION TO EXTEND DEADLINES- 2
